DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of CN 111065031 A (published 24 April 2020) (“Deng”) and KR 101873492 B1 (published 02 August 2018) (“Hwang”).
Claims 2 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Deng, Hwang and US Patent 5,452,366 (patented 19 September 1995) (“Sakamoto”).
Claims 3, 4, 6, 7 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Deng, Hwang, Sakamoto and US Patent Application Publication 2020/0107093 (published 02 April 2020) (“Lee”).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Deng, Hwang and US Patent Application Publication 2018/0139522 (published 17 May 2018) (“Li”).
Claim 9 and 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Deng, Hwang, Li and Lee.
Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Deng, Hwang and Lee.
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Deng, Hwang and US Patent Application Publication 2017/0223463 (published 03 August 2017) (“Salvatti”).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Deng, Hwang and CN 113709633 A (filed 20 May 2020) (“Hui”).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Deng, Hwang and US Patent Application Publication 2019/0166445 (published 30 May 2019) (“Itano”).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Deng, Hwang and US Patent Application Publication 2005/0211499 (published 29 September 2005) (“Schwarzenberg”).
Claim 1 is drawn to “a dynamic balance speaker.” The following table illustrates the correspondence between the claimed speaker and the Deng reference.
Claim 1
The Deng Reference
“1. A dynamic balance speaker,
The Deng reference similarly describes a dynamic speaker. Deng’s speaker features a diaphragm that is balanced since voice coil leads are not affixed to the diaphragm, but are passed through a U-iron through hole 52 and terminated symmetrically on a PCB 7. See Deng at FIG.3.1, 2 Cf. Spec. at p. 2, ll. 1–6, p. 5 l. 7 to p. 6 l. 2.
“comprising a diaphragm, a voice coil, a printed circuit board, a base frame, a first tuning paper, a washer, a main magnet and a U-yoke,
Deng’s speaker includes a diaphragm 1, a voice coil 6, a printed circuit board (PCB) 7, a base frame 2, tuning paper 9, a washer 3, a magnet 4 and a U-shaped iron, or yoke, 5. Deng. At FIGs.1, 2.
“the base frame having a central through hole,
Frame 2 has a central through hole annularly surrounding yoke 5. Id. at FIGs.2, 4, 5.
“the printed circuit board being provided with a pair of signal contacts;
PCB 7 includes a pair of positive and negative contacts. Id. at FIG.3.3
“a bottom of the base frame being formed with a plurality of spaced first vents and
Frame 2 includes tone tuning holes 22 on its bottom side. Holes 22 correspond to the claimed first vents, as there are a plurality of them and they are spaced apart.
“a mounting groove in the middle between adjacent two of the first vents, left and right sides of the mounting groove being provided with positioning grooves,
Frame 2 includes a PCB mounting groove 25 positioned between two of holes 22. Groove 25 includes two curved portions, or grooves, on the left and right side (i.e., opposite ends taken along the circumference of frame 2) that are shaped to accommodate and guide the positioning of PCB 7. Id. at FIGs.3, 5.
“the printed circuit board being adhered and fixed in the mounting groove, left and right sides of the printed circuit board being provided with positioning portions, the positioning portions being fixed in the positioning grooves respectively,
PCB 7 is adhered to groove 25.4 PCB 7 has its left and right sides (i.e., opposite ends taken along the longitudinal length of PCB 7) curved to form positioning portions that facilitate positioning and fixing of PCB 7 in corresponding curved positioning portions, or grooves, of groove 25. Id. at FIGs.3, 5.
“the first tuning paper being adhered onto the first vents,
Tuning paper 9 is adhered to and covers vent holes 22.5
“two sides of the voice coil being provided with a pair of lead wires that are arranged symmetrically relative to a center of the voice coil,
“the lead wires being arranged to suspend between the diaphragm and the base frame,
“free ends of the lead wires being fixedly connected to the signal contacts of the printed circuit board respectively,
“the lead wires being symmetrical to a center of the printed circuit board;
Deng’s voice coil 6 also includes a pair of positive and negative lead wires extending from the coil. The leads’ free ends are passed through U-yoke 5 and terminated at PCB 7 in a symmetrical manner. Id. at FIGs.3, 4.6
Further, Deng’s voice coil 6 includes two sides with symmetrically arranged pairs of lead wires since voice coil 6 includes positive and negative leads wrapped concentrically to form a coil of wire. Id. at FIG.3, 4.7
Deng does not suspend the coil’s lead wires between diaphragm 1 and base frame 2. Rather, Deng routes the lead wires through an opening 52 in base frame 2. Id. at FIGs.3, 4.
“the diaphragm being disposed above the voice coil,
Diaphragm 1 is likewise positioned above voice coil 6. Id. at FIG.2.
“the U-yoke being fixed below the through hole of the base frame,
U-yoke 5 is fixed below the through hole of frame 2. Id.
“the main magnet being fixed in the U-yoke,
Magnet 4 is fixed on top of yoke 5. Id.
“the washer being disposed on top of the main magnet,
Washer 3 is fixed on top of magnet 4. Id.
“the voice coil surrounding the main magnet and the washer.
Voice coil 6 surrounds magnet 4 and washer 3. Id.

Table 1
The table above shows that Deng’s speaker corresponds closely to the claimed speaker. The two speakers differ because Deng’s voice coil 6 includes lead wires that pass through an opening 52 in base frame 2 unlike the claimed lead wires that are suspended between a diaphragm and a base frame.
The differences between the claimed speaker and Deng’s speaker are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Deng’s speaker includes a PCB 7 mounted on the bottom of base frame 2. PCB 7 is formed with contacts on one side. Lead wires of voice coil 6 are connected to PCB 7 by passing through opening 52 in base frame 2.
The Hwang reference teaches and suggests an alternative arrangement. Like Deng, Hwang includes a PCB 5 mounted to the bottom of a base frame 2. Hwang at FIGs.3, 4. Rather than forming PCB 5 with contacts on one side, Hwang teaches implementing PCB 5 with contacts on two opposing sides. Id. Lead wires 12 are formed on a spider 11, which suspends the traces/wires 12 between a diaphragm 4 and base frame 2. Id. Wires 12 are formed symmetrically about a plane bisecting voice coil 4b. Id. Connection means (e.g., vias) 13 connect traces 12 to PCB 5. Id.
The parallels and variations between Deng and Hwang would have reasonably suggested altering Deng. For example, one of ordinary skill would have reasonably recognized that Deng’s PCB 7 may be modified to be like Hwang’s and include contacts on both surfaces to allow a connection between lead wires contained within base frame 2. One of ordinary skill in the art would have also recognized that lead wires arranged symmetrically about a central plane dividing voice coil 6 may be suspended (e.g., by Hwang’s spider) between diaphragm 1 and base frame 2 in order to route the lead wires to connection means that connect the lead wires to PCB 7. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Deng’s speaker to include lead wires suspended between a diaphragm and a base frame, as claimed. For the foregoing reasons, the combination of the Deng and the Hwang references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“further comprising a secondary magnet, the secondary magnet being fixed on top of the washer, the secondary magnet generating a magnetic field with a direction opposite to that of a magnetic field generated by the main magnet.”
Deng’s magnetic circuit includes a single magnet 4. Deng at FIG.2. It does not include the claimed secondary magnet fixed on top of washer 3 and generating a magnetic field with an opposing polarity to that of magnet 4. However, the Sakamoto reference describes a loudspeaker including two magnets arranged as claimed. Sakamoto’s loudspeaker includes a first magnet M1 and a second magnet M2 that sandwich a plate/washer P. Sakamoto at cols.1–4, FIGs.1, 8. Magnets M1 and M2 are arranged with opposite polarity to create a magnetic repulsion field in the air gap that accommodates the loudspeaker’s voice coil. Id. Accordingly, it would have been obvious as a simple application of a known technique for one of ordinary skill in the art at the time of filing to have modified Deng’s magnetic circuit to include the claimed arrangement of magnets that would produce a known magnetic repulsion field capable of driving Deng’s voice coil 6. For the foregoing reasons, the combination of the Deng, the Hwang and the Sakamoto references makes obvious all limitations of the claim.
Claim 5 depends on claim 2 and further requires the following:
“wherein the secondary magnet is partially located above the base frame.”
The obviousness rejection of claim 2, incorporated herein, shows the obviousness of modifying Deng’s magnetic circuit to include Sakamoto’s combination of two magnets that sandwich a top plate, or washer. Following the example provided by Sakamoto, the secondary magnet M1 would protrude partially above Deng’s base frame 2. Compare Sakamoto at FIG.8 (showing secondary magnet M1 above the bottom of the loudspeaker frame) with Deng at FIG.2 (showing washer 3 to be flush with the top of frame 2). For the foregoing reasons, the combination of the Deng, the Hwang and the Sakamoto references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the bottom of the base frame is formed with a second vent, the second vent is spaced apart from the first vents, a second tuning paper is fixed onto the second vent, the second vent is located close to an inner side of the mounting groove, and the second vent is spaced apart from the mounting groove.”
Claim 6 depends on claim 5 and further requires the following:
“wherein the bottom of the base frame is formed with a second vent, the second vent is spaced apart from the first vents, a second tuning paper is fixed onto the second vent, the second vent is located close to an inner side of the mounting groove, and the second vent is spaced apart from the mounting groove.”
Claim 9 depends on claim 8 and further requires the following:
“wherein the bottom of the base frame is formed with a second vent, the second vent is spaced apart from the first vents, a second tuning paper is fixed onto the second vent, the second vent is located close to an inner side of the mounting groove, and the second vent is spaced apart from the mounting groove.”
Claim 11 depends on claim 1 and further requires the following:
“wherein the bottom of the base frame is formed with a second vent,
“the second vent is spaced apart from the first vents,
“a second tuning paper is fixed onto the second vent,
“the second vent is located close to an inner side of the mounting groove, and
“the second vent is spaced apart from the mounting groove.”
The Deng reference describes a loudspeaker that has been adapted in various ways to provide a balanced diaphragm. Further, Deng’s loudspeaker includes tuning holes 22 spaced apart on frame 2. Deng’s holes 22 are depicted as being spaced evenly except in the portion containing PCB groove 25, where there are no holes 22.
The Lee reference, like Deng, describes a loudspeaker containing air vents 13, 14. Lee at ¶ 31, FIGs.1–4. Lee teaches that air vents 13, 14, if not balanced properly, may create unbalanced movement of air that in turn creates unbalanced movement of diaphragm 6. Id. This teaching would have reasonably suggested to one of ordinary skill in the art at the time of filing the desirability of adding additional holes to Deng’s frame 2 to balance (as much as practical) the movement of air around PCB 7. Accordingly, it would have been obvious to add a second set of tuning holes, or vents, to the bottom of Deng’s base frame 2 located around PCB groove 25, for example in the space between convex longitudinal edge of PCB 7 and central through hole 21. See Deng at FIG.5. It would have also been obvious to add another piece of tuning paper sized to fit the added tuning holes, just as Deng describes for the first set of tuning holes 22. See id. at FIGs.4, 5.8 For the foregoing reasons, the combination of the Deng, the Hwang and the Lee references makes obvious all limitations of the claims.
Claim 4 depends on claim 3 and further requires the following:
“wherein the second vent is smaller than each of the first vents, and the second tuning paper is smaller than the first tuning paper.”
Claim 7 depends on claim 6 and further requires the following:
“wherein the second vent is smaller than each of the first vents, and the second tuning paper is smaller than the first tuning paper.”
Claim 10 depends on claim 9 and further requires the following:
“wherein the second vent is smaller than each of the first vents, and the second tuning paper is smaller than the first tuning paper.”
Claim 12 depends on claim 11 and further requires the following:
“wherein the second vent is smaller than each of the first vents, and the second tuning paper is smaller than the first tuning paper.”
The obviousness rejection of claims 3, 6, 9 and 11, incorporated herein, shows the obviousness of adding additional tuning holes, or vents, to the bottom of Deng’s frame 2 to balance the airflow through frame 2. Given the limited space on the bottom of frame 2 around PCB 7, see Deng at FIG.5, one of ordinary skill in the art would have reasonably sized the holes to be smaller than holes 22 and to use smaller tuning paper to cover the smaller holes. For the foregoing reasons, the combination of the Deng, the Hwang and the Lee references makes obvious all limitations of the claims.
Claim 8 depends on claim 1 and further requires the following:
“wherein an inner side wall of the mounting groove is formed with an inclined guide surface.”
Deng describes adhering PCB 7 to mounting groove 25.9 It is known in the prior art to facilitate such an adhesive fixation by forming a slope 12, or inclined guide surface, to direct glue to flow into a groove 40 between a device (e.g., a speaker or PCB) and the housing, or frame, 10. See Li at ¶¶ 15, 44, FIGs.2, 4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have configured Deng’s groove 25 with a slope, or inclined guide surface, similar to Li’s slope 12 that forms groove 40. One of ordinary skill in the art would have reasonably expected that this configuration would have increased the contact area between adhesive and lower housing 10 and the device (e.g., Deng’s PCB 7), increasing adhesion strength and airtightness. See id. at ¶ 44. For the foregoing reasons, the combination of the Deng, the Hwang and the Li references makes obvious all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“wherein the voice coil is a voice coil with a paper core or a hollow voice coil without a paper core.”
The Deng reference does not describe the detailed structure of voice coil 6. The claimed hollow voice coil, however, is a known structure in the prior art. See Salvatti at ¶¶ 29, 30, FIGs.2, 3 (describing the structure and method of making voice coils with a bobbin, or core, and without a bobbin). Accordingly, it would have been a simple matter to use Salvatti’s voice coil to implement Deng’s voice coil 6. For the foregoing reasons, the combination of the Deng, the Hwang and the Salvatti references makes obvious all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
“wherein the diaphragm is a composite material of a PU (polyurethane) material and an LCP (liquid crystal polymer) material.”
Claim 15 depends on claim 1 and further requires the following:
“wherein the diaphragm is a composite material of a PU material and a biofiber material.”
Claim 16 depends on claim 1 and further requires the following:
“wherein the diaphragm is a composite material of a foam material and a fiber material, and the composite material is plated with a metal material.”
The Deng reference does not describe the materials used to manufacture diaphragm 1. The claims present three different variations, all of which were known to those of ordinary skill in the art at the time of filing. Hui10 (polyurethane and liquid crystal polymer); Itano at ¶ 40, FIG.2B (polyurethane and bamboo pulp biofiber); Schwarzenberg at Abs. (foam, fiber and metal plating). Accordingly, it would have been a simple matter to use any of the claimed combinations of diaphragm materials to implement Deng’s diaphragm 1. For the foregoing reasons, the combinations of the Deng, the Hwang, the Hui, the Itano and the Schwarzenberg references makes obvious all limitations of claims, 14, 15 and 16, respectively.
Summary
Claims 1–16 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Applicant’s Reply (20 September 2022) has substantively amended the claims. This Office action has been appropriately updated. Applicant’s Reply at 6–13 further includes comments pertaining to the rejections presented in the Non-Final Rejection (06 July 2022). The Examiner has considered the comments, but they are moot in light of the new grounds of rejected entered in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/29/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Deng: “step six, the positive and negative electrode lead 61 from the U iron center through hole 52 leading to the back iron 5.”
        2 Deng: “step eight, the leads of the positive and negative electrodes 61 along the U-back iron 5 extending to the PCBA plate on the frame 2 at 7 and 7 with the PCBA plate reserved on positive and negative electrode welding point electrically connected to the finishing assembly.”
        3 Id.
        4 Deng: “a PCBA board is adhered in the PCBA plate fixing groove.”
        5 Deng: “In the present invention, further comprising adjusting hole 22 provided on the frame 2, are adhered with sound regulating paper 9 front and back of the frame 2.”
        6 See footnote 2.
        7 The Examiner has construed the claim language concerning lead wires arranged symmetrically relative to a center of the voice coil according to its broadest reasonable interpretation. The Specification supports narrower language that would differentiate the claim from the Deng reference. For example, the language likely refers to the disclosed balanced arrangement, where the voice coil leads extend away from two sides of the voice coil in a symmetric manner. However, see US Patent Application Publication 2020/0107093 (the ‘093 reference) , which describes a balanced speaker with voice coil leads arranged to symmetrically extend away from the voice coil. See the ‘093 reference at FIG.1.
        8 See footnote 5, supra.
        9 See footnote 4, supra.
        10 Hui: “Optionally, the vibrating plate comprises a glue film layer, the material of the glue film layer is selected from at least one of acrylic glue, epoxy glue and silica gel; and/or, the vibrating plate comprises a rubber film layer, the material of the rubber film layer is selected from nitrile rubber, hydrogenated nitrile rubber, ethylene propylene diene rubber, butyl rubber, ethylene-acrylic rubber, acrylic rubber, natural rubber, styrene-butadiene rubber, styrene-butadiene rubber, styrene-butadiene rubber, styrene-butadiene rubber is at least one; and/or, the vibrating plate comprises a high molecular film layer, the material of the high molecular film layer is selected from polypropylene, polyethylene, polyethylene terephthalate, polyetheretherketone, polyarylate, polyamide, liquid crystal polymer, polyetherimide, at least one of the polyimide; and/or, the vibrating plate comprises a thermoplastic elastomer layer, the material of the thermoplastic elastomer layer is selected from at least one of thermoplastic polyurethane elastomer and thermoplastic polyester elastomer.”